Name: Commission Regulation (EC) No 792/94 of 8 April 1994 laying down detailed rules for the application of Council Regulation (EEC) No 3118/93 to road haulage operators on own account
 Type: Regulation
 Subject Matter: land transport;  organisation of transport;  transport policy
 Date Published: nan

 Avis juridique important|31994R0792Commission Regulation (EC) No 792/94 of 8 April 1994 laying down detailed rules for the application of Council Regulation (EEC) No 3118/93 to road haulage operators on own account Official Journal L 092 , 09/04/1994 P. 0013 - 0013 Finnish special edition: Chapter 7 Volume 5 P. 0152 Swedish special edition: Chapter 7 Volume 5 P. 0152 COMMISSION REGULATION (EC) No 792/94 of 8 April 1994 laying down detailed rules for the application of Council Regulation (EEC) No 3118/93 to road haulage operators on own accountTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3118/93 of 25 October 1993 laying down the conditions under which non-resident carriers may operate national road haulage services within a Member State (1), and in particular Article 1 (4) thereof, Whereas cabotage authorizations should be issued both to undertakings entitled to carry out road haulage operations on own account and to undertakings performing road haulage operations for hire or reward; Whereas the host Member State should consider the cabotage authorization as sufficient evidence that an undertaking is entitled to carry out road haulage operations on own account in accordance with point 4 of the Annex to the First Council Directive of 23 July 1962 on the establishment of common rules for certain types of carriage of goods by road (2), as last amended by Regulation (EEC) No 881/92 (3); Whereas all conditions for the issue and use of cabotage authorizations as laid down by Regulation (EEC) No 3118/93 shall apply to road haulage cabotage operations on own account; Whereas this Regulation should apply as from 1 January 1994 in order to cover own-account cabotage operations already carried out under Regulation (EEC) No 3118/93, HAS ADOPTED THIS REGULATION: Article 1 Undertakings entitled in the Member State of establishment, in accordance with that Member State's legislation, to carry out road haulage operations on own account, shall be entitled to receive the cabotage authorizations referred to in Article 2 of Regulation (EEC) No 3118/93, under the same conditions as undertakings performing road haulage operations for hire or reward. Article 2 The authorities of the host Member State shall consider the cabotage authorizations as sufficient evidence that the undertaking is entitled to carry out road haulage operations on own account, as defined in point 4 of the Annex to the First Directive. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 April 1994. For the Commission Abel MATUTES Member of the Commission (1) OJ No L 279, 12. 11. 1993, p. 1. (2) OJ No 70, 6. 8. 1962, p. 2005/62. (3) OJ No L 95, 9. 4. 1992, p. 1.